DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 21 April 2022. 
Claims 10 and 20 were canceled. Claims 1-3, 8, 9, 11-13, 18, 19, 24, 25 were amended. Claims 1-4, 8, 9, 11-14, 18, 19, 24, 25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112, 1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-14, 18-20, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Amended claim 1 recites the non-original limitation “correlating, via the processing device, the concept associated with the online event with a concept map of the user.” The original disclosure does not appear to support the identified limitation. The specification does not expressly discuss a concept map of the user. Applicant identifies Fig. 7 as support for “the concept map of the user”. Figure 7 is reproduced below.

    PNG
    media_image1.png
    521
    588
    media_image1.png
    Greyscale

The above figure references “Concept Map Profiles”. The specification’s sole references to “concept map profile” are in [0051]:
[0051] Figure 7 is a block diagram that illustrates a method for aggregating a user's detected behaviors to generate a behavioral concept map in accordance with one embodiment of the present invention. Figure 7 provides more detail for reference numeral 210 of FIG. 2. Figure 7 shows multiple concept map profiles (700, shows multiple concept map profiles (700,705, shows multiple concept map profiles (700, 705,710, shows multiple concept map profiles (700, 705, 710,715) regarding particular users. The users' detected behaviors represented by the concept map profiles are aggregated to create an aggregate behavioral concept map 720.

	The specification does not define the term “concept map profile”, but the specification indicates that whatever “concept map profiles” are, these elements are aggregated to create a concept map. This does not suggest that the “concept map profiles” are themselves concept maps. Further, the behavior concept map, as it is created from an aggregation of multiple user profiles, does not appear to be a concept map “of the user”. As such, neither Fig. 7 nor the disclosure at [0051] appears to support a “concept map of the user”. The remainder of the original disclosure does not appear to support the identified limitation. As the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected based on the written description requirement. Claims 11 and 24 are similarly rejected. 

Claim Rejections - 35 USC § 112, 2nd 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 9, 11-14, 18, 19, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “generating a record of the online event that includes an identifier of the user, an identifier of a keyword includes within the web page, and a time value at which the online event occurred, and storing the string value in memory.” There is no antecedent basis for “the string value” in the claim due to the present amendments, and the lack of antecedent basis makes the scope of the claim unclear. One of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 11 and 24 are similarly rejected. 

Claim 1 recites “when the user continues browsing, transmitting, via the processing device, content”. The claim does not recite any browsing of the user prior to the identified limitation. Further, claim 4 indicates that “browsing a webpage” is just one of multiple possible bases for an “online event.” One of ordinary skill in the art would not know whether the identified limitation requires the user to be browsing prior to the transmission of content. As such, the scope of the claim would be unclear, rendering the claim indefinite. Claims 11 and 24 are similarly rejected.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 9, 11-14, 18, 19, 24, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 11 and 24, recites in part, tracking an online event that includes accessing a web page by a user, and generating a record of the online event that includes an identifier of the user, and identifier of a keyword included within the web page, and a time value at which the online event occurred, and storing the string value;  identifying a concept associated with the online event; correlating the concept associated with the online event with a concept map, wherein the concept map comprises nodes representing concepts and edges between the nodes representing relationships between the respective concepts, and the correlating comprises aggregating together a plurality of online events of the user by modifying likelihood of interest scores annotated on edges between existing nodes in the concept map; predicting a next concept of interest of the user based on the likelihood of interest scores on the edges of the concept map; when the user continues browsing, transmitting content associated with the next concept of interest to the user. These limitations set forth a concept of analyzing user activity, and providing content of interest to the user based on the analysis. Analyzing user activity and determining what content to provide the user is plainly a marketing or advertising activity. Thus this concept is a marketing or advertising process, and as such the claims set forth a concept that falls within the methods of organizing human activity grouping. Thus the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites a processing device and memory, claim 11 recites an apparatus comprising: memory; and a processor coupled to the memory; and claim 24 recites a non-transitory computer-readable medium storing instructions. Each of these additional elements are recited at a high level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement the abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application.
The claims further recite the additional element of transmitting content to a device of a user. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked devices. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked computing devices. As such the combination of additional elements does not integrate the abstract idea into a practical application. As the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims further recite the additional element of transmitting content to a device of a user. Per MPEP 2106, transmitting information over a network is a well-known, routine, and conventional computer function. As such, this additional element, individually and in combination with the prior additional element, does not amount to significantly more than the abstract idea. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-4, 8, 9, 12-14, 18, 19, and 25 further narrow the abstract idea, but these claims continue to recite an abstract idea. These claims do not include any further additional elements. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. As such, these claims are determined to be directed to an abstract idea without reciting significantly more. Thus these dependent claims are determined to be not patent eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 9, 11-14, 18, 19, 24, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirpe et al. (US 2002/0173971 A1) in view of Cofino et al. (US 7266510 B1) and Ismalon (US 2008/0215416 A1). 

Regarding Claim 1: Stirpe discloses a computer implemented method, comprising: 
tracking, via a processing device, an online event that includes accessing a web page by a user, and generating a record of the online event that includes an identifier of the user, and identifier of a keyword included within the web page, and a time value, and storing the string value in memory (The web server click stream logs may be accumulated from the web servers. See at least [0152]. Also: Assume for this example, that user pstirpe, once logged into the present system enabled beverages web site, accumulates some click stream information indicating that the user is strongly interested in Sam Adams Bitter Draught and Bottled beer shown in FIG. 19. The information accumulated as part of the click stream may be obtained from any standard web server. In this example, the web server used is Microsoft's IIS 5.0. FIG. 19 shows that the user pstirpe navigated from the web page at amazon.com to the page at the beverages web site. See at least [0150] and Fig. 19).
identifying, via the processing device, a concept associated with the online event (The logs may be scanned for click stream history of the user pstirpe, in this example. … The tags associated web pages or parts of web pages, to which the user has visited, may be accumulated in a list. See at least [0154]). 
correlating, via the processing device, the concept associated with the online event with a concept map, wherein the concept map comprises nodes representing concepts and edges between the nodes representing relationships between the respective concepts (A personalization interest graph (PIG) is shown for example in FIG. 18. The PIG shows the result of inferences made about a user. See at [0068] and Fig. 18. Also: each node of the ontology may represent a concept, and each link between nodes may represent a relationship, or semantic meaning defined or inherent in the ontology definition. See at least [0043]), and the correlating comprises aggregating together a plurality of online events of the user by modifying likelihood of interest scores annotated on existing nodes in the concept map (Assume for this example, that user pstirpe, once logged into the present system enabled beverages web site, accumulates some click stream information indicating that the user is strongly interested in Sam Adams Bitter Draught and Bottled beer shown in FIG. 19. The information accumulated as part of the click stream may be obtained from any standard web server. In this example, the web server used is Microsoft's IIS 5.0. FIG. 19 shows that the user pstirpe navigated from the web page at amazon.com to the page at the beverages web site. Furthermore, the user pstirpe stayed at this page for 450 seconds. The next click stream entry for user pstirpe indicates that the user navigated to the beverages web site page, and stayed at that page for 600 seconds. Assume that these two entries are the only click stream activities made by the user pstirpe. Assume that the pages to which the user has visited have associated with them the corresponding ontology nodes mapped as tags. Furthermore, assume that the click stream behavior is considered very significant given that the user stayed at those pages for the period of time indicated. Given these conditions, the present system may weight the click stream activities with a relatively high weight, such as 8.5 units of weight. Thus, there is a process by which the click stream feedback is mapped against the ontology and assigned weights. There may be various ways of assigning the weights to the click stream history. For simplicity, assume that the weight is based on length of time the user stays at the page. The weighting could also be based on the number of times a user visits one or more pages with similar corresponding ontology tags. That is, if the user navigates the web site hitting different pages that happen to map to the same ontology node or nodes, then the weight of that ontology node(s) in the click stream history can be assigned a higher value. Note that the tags assigned to the click stream activity may be associated with a whole web page, section of the web page, or any element within the web page. When the user hits (click on) or potentially mouse-over a section of the page that has tags associated with it, the tag information can be added to the click stream history for incorporation into the user's characteristic data. See at least [0150]. Also: Each node in the PIG contains a weighting indicating the degree to which the user is interested in the concept. Nodes in the computed PIG that have a larger weighting may be considered to be of greater interest to the user. See at least [0085]). 
predicting, by the processing device, a next concept of interest of the user based on the likelihood of interest scores on the concept map; when the user continues browsing, transmitting, via the processing device, content associated with the next concept of interest to a device of the user (Once the PIG has been computed, the user's profile may be further processed to provide the deep personalization. For example, if the user has logged into the present system, and a PIG and resulting profile becomes available in real-time, the profile may be provided to the Search Engine/Indices Mapper component to lookup and retrieve the corresponding content from the content store. See at least [0169]. Also: For example, using the PIG results illustrated in FIG. 23 for user jdoe, and the example content illustrated in FIG. 14 and FIG. 15, the Search Engine and Indices component may provide all of the content, including the ads and news stories as potential content to be shown to the user. Note that either ad may be rendered to the user because the user's PIG indicates an interest in nodes 1422 (Coca Cola) and 1434 (Champagne) with equal weight of 7.5. However, since the White's Champagne is weighted itself with a higher weight 6 than the Coca Cola ad 5, the White's Champagne ad may be shown first. See at least [0173]). 

Stirpe does not appear to disclose a recording a time value at which the online event occurred.
Cofino teaches recording a time value at which an online event occurred (The Web server system (104) in the online store (103) records shoppers' navigation of the online store (103) in its Web server log (400). Namely, the Web server system (104) records all the requests (106) it receives from shoppers in the Web server log (400) along with auxiliary data such as timestamp (401), session ID (402), referrer (403), and links shown in the requested Web page (405) for each request (106). The details of these auxiliary data will be described later in FIG. 4 (400). In a preferred embodiment a sessionization process (109) receives a group of requests (106) stored in the Web server log (400) as input and extracts sessions (500) from the requests. In this embodiment, the sessionization process (109) comprises sorting the Web server log (400) by session ID (402) and then by timestamp (401). See at least Column 4, Lines 37-51). 
Stirpe provides a system for determining a user interest based on internet activity logs, which differ from the claimed invention by the substitution of Stirpe’s “Time Taken” at webpage within activity server logs, with a timestamp. However, Cofino demonstrates that the prior art already knew of recording timestamp data in internet activity logs. One of ordinary skill in the art could have trivially applied Cofino’s timestamps into the server logs of Stirpe. Further, one of ordinary skill in the art would have recognized that such an application would have provided the system with additional information regarding the time of data at which point activities were performed. As such, the identified application would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Stirpe and the teachings of Cofino. 

Stirpe does not appear to teach scores annotated on edges between nodes. 
Ismalon teaches scores annotated on edges between nodes (Each vertex of an associate graph includes a single term, which comprises one or more keywords. Typically, when a term includes a plurality of keywords, the keywords are order-sensitive. In exemplary association graph 100 shown in FIG. 3, a first vertex 110 includes the single-keyword term "physics," while a second vertex 112 includes the single-keyword term "angular." Each edge has a score that represents the strength of the association of the vertices linked by the edge. For example, an edge 114 that links vertices 110 and 112 has a score 116 equal to 90. As mentioned above, a vertex may be linked to itself; for example, vertex 110 has a self-referential score 118 equal to 70. Association scores are typically, but not necessarily, symmetric, i.e., are not directed. See at least [0224]). 
Stirpe and Cofino suggest a system which uses an association graph with weighted nodes to determine user interest to provide users content, which differs from the claimed invention by the substitution of Stirpe’s association graph with weighted nodes with an association graph with weighted edges. However, Ismalon demonstrates that the prior art already knew of association graphs with weighted edges and used such graphs to provide users content. One of ordinary skill in the art could have trivially substituted the edge weighted graphs of Ismalon into the system of Stirpe and Cofino. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which could accommodate asymmetrical relationships between nodes of the graph. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Stirpe and the teachings of Cofino and Ismalon. 

Regarding Claim 2 and 12: Stirpe in view of Cofino and Ismalon teaches the above limitations. As previously noted, Stirpe discloses transmitting content of one or more suggested concepts based at least in part on the predicted next concept of the user (Once the PIG has been computed, the user's profile may be further processed to provide the deep personalization. For example, if the user has logged into the present system, and a PIG and resulting profile becomes available in real-time, the profile may be provided to the Search Engine/Indices Mapper component to lookup and retrieve the corresponding content from the content store. See at least [0169]. Also: For example, using the PIG results illustrated in FIG. 23 for user jdoe, and the example content illustrated in FIG. 14 and FIG. 15, the Search Engine and Indices component may provide all of the content, including the ads and news stories as potential content to be shown to the user. Note that either ad may be rendered to the user because the user's PIG indicates an interest in nodes 1422 (Coca Cola) and 1434 (Champagne) with equal weight of 7.5. However, since the White's Champagne is weighted itself with a higher weight 6 than the Coca Cola ad 5, the White's Champagne ad may be shown first. See at least [0173]). Stirpe does not appear to explicitly disclose transmitting content to a search engine. However, Ismalon teaches transmitting content to a search engine (Advertisement system 20 determines which search results to display and/or the ranking of the search results using SAG 300, typically using techniques described in above-mentioned International Patent Application PCT/US07/67103, and/or the other patent applications incorporated herein by reference hereinbelow. As can be seen in exemplary search results 66 in FIG. 2B, the advertisement system has highly ranked search results containing the terms "download" or "accessories," responsively to the associations of these terms with the terms of the search query, as reflected in SAG 300. See at least [0245]). 
	Stirpe, Cofino, and Ismalon suggests a system which uses an association graph to determine user interest to provide users content, which differs from the claimed invention by the use of a search engine to display content to users. However, Ismalon demonstrates that the prior art already knew of providing a search engine with content to display to user to deliver content to a user. One of ordinary skill in the art could have easily applied the techniques of Ismalon to the system of Stirpe, Cofino, and Ismalon. Further, one of ordinary skill in the art would have recognized that such an application of Ismalon would have resulted in a content which would provide users content while they are receptive to receiving relevant content based on their use of a search engine. As such, the application of Ismalon and the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Stirpe and the teachings of Cofino and Ismalon.

Regarding Claim 3 and 13: Stirpe in view of Cofino and Ismalon teaches the above limitations. Additionally, Stirpe discloses wherein the one or more suggested concepts are based on an amount of time that has elapsed between the online event and an additional online event (Furthermore, the user pstirpe stayed at this page for 450 seconds. The next click stream entry for user pstirpe indicates that the user navigated to the beverages web site page, and stayed at that page for 600 seconds. Assume that these two entries are the only click stream activities made by the user pstirpe. Assume that the pages to which the user has visited have associated with them the corresponding ontology nodes mapped as tags. Furthermore, assume that the click stream behavior is considered very significant given that the user stayed at those pages for the period of time indicated. Given these conditions, the present system may weight the click stream activities with a relatively high weight, such as 8.5 units of weight. See at least [0150]). 

Regarding Claim 4 and 14: Stirpe in view of Cofino and Ismalon teaches the above limitations. Additionally, Stirpe discloses wherein the online event comprises one or more of: searching for a keyword; browsing a webpage; reading an email; and shopping (Assume for this example, that user pstirpe, once logged into the present system enabled beverages web site, accumulates some click stream information indicating that the user is strongly interested in Sam Adams Bitter Draught and Bottled beer shown in FIG. 19. The information accumulated as part of the click stream may be obtained from any standard web server. In this example, the web server used is Microsoft's IIS 5.0. FIG. 19 shows that the user pstirpe navigated from the web page at amazon.com to the page at the beverages web site. Furthermore, the user pstirpe stayed at this page for 450 seconds. The next click stream entry for user pstirpe indicates that the user navigated to the beverages web site page, and stayed at that page for 600 seconds. Assume that these two entries are the only click stream activities made by the user pstirpe. Assume that the pages to which the user has visited have associated with them the corresponding ontology nodes mapped as tags. Furthermore, assume that the click stream behavior is considered very significant given that the user stayed at those pages for the period of time indicated. Given these conditions, the present system may weight the click stream activities with a relatively high weight, such as 8.5 units of weight. Thus, there is a process by which the click stream feedback is mapped against the ontology and assigned weights. There may be various ways of assigning the weights to the click stream history. For simplicity, assume that the weight is based on length of time the user stays at the page. The weighting could also be based on the number of times a user visits one or more pages with similar corresponding ontology tags. That is, if the user navigates the web site hitting different pages that happen to map to the same ontology node or nodes, then the weight of that ontology node(s) in the click stream history can be assigned a higher value. Note that the tags assigned to the click stream activity may be associated with a whole web page, section of the web page, or any element within the web page. When the user hits (click on) or potentially mouse-over a section of the page that has tags associated with it, the tag information can be added to the click stream history for incorporation into the user's characteristic data. See at least [0150]). 

Regarding Claim 8: Stirpe in view of Cofino and Ismalon teaches the above limitations. Additionally, Stirpe discloses wherein the modifying comprises: increasing a score of a node corresponding to a concept within the concept map (Assume for this example, that user pstirpe, once logged into the present system enabled beverages web site, accumulates some click stream information indicating that the user is strongly interested in Sam Adams Bitter Draught and Bottled beer shown in FIG. 19. The information accumulated as part of the click stream may be obtained from any standard web server. In this example, the web server used is Microsoft's IIS 5.0. FIG. 19 shows that the user pstirpe navigated from the web page at amazon.com to the page at the beverages web site. Furthermore, the user pstirpe stayed at this page for 450 seconds. The next click stream entry for user pstirpe indicates that the user navigated to the beverages web site page, and stayed at that page for 600 seconds. Assume that these two entries are the only click stream activities made by the user pstirpe. Assume that the pages to which the user has visited have associated with them the corresponding ontology nodes mapped as tags. Furthermore, assume that the click stream behavior is considered very significant given that the user stayed at those pages for the period of time indicated. Given these conditions, the present system may weight the click stream activities with a relatively high weight, such as 8.5 units of weight. Thus, there is a process by which the click stream feedback is mapped against the ontology and assigned weights. There may be various ways of assigning the weights to the click stream history. For simplicity, assume that the weight is based on length of time the user stays at the page. The weighting could also be based on the number of times a user visits one or more pages with similar corresponding ontology tags. That is, if the user navigates the web site hitting different pages that happen to map to the same ontology node or nodes, then the weight of that ontology node(s) in the click stream history can be assigned a higher value. Note that the tags assigned to the click stream activity may be associated with a whole web page, section of the web page, or any element within the web page. When the user hits (click on) or potentially mouse-over a section of the page that has tags associated with it, the tag information can be added to the click stream history for incorporation into the user's characteristic data. See at least [0150]). As previously noted, Ismalon teaches an edge between a first node corresponding to a first concept and a second node corresponding to a second concept within a concept map (Each vertex of an associate graph includes a single term, which comprises one or more keywords. Typically, when a term includes a plurality of keywords, the keywords are order-sensitive. In exemplary association graph 100 shown in FIG. 3, a first vertex 110 includes the single-keyword term "physics," while a second vertex 112 includes the single-keyword term "angular." Each edge has a score that represents the strength of the association of the vertices linked by the edge. For example, an edge 114 that links vertices 110 and 112 has a score 116 equal to 90. As mentioned above, a vertex may be linked to itself; for example, vertex 110 has a self-referential score 118 equal to 70. Association scores are typically, but not necessarily, symmetric, i.e., are not directed. See at least [0224]). The motivation to combine Stirpe, Cofino, and Ismalon is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 9 and 19: Stirpe in view of Cofino and Ismalon teaches the above limitations. Additionally, Ismalon teaches wherein the score of the edge between the first concept and the second concept is increased when: the first concept and the second concept belong to a same community; the first concept and the second concept are seed nodes of two different concept map events of the same user; and a timestamp of a concept map event of the first concept is after a concept map event of the second concept (For example, assume that FIG. 7B shows an association graph 410 associated with the user (such as a PAG, a session association graph, or a TAG), and that the user enters the search query "travel" in the search field of the interactive advertisement, and selects one of the presented search results. In addition, assume that the user arrived at the webpage including the interactive advertisement by searching the query "cell phone ringtone" and selecting the result comprising the URL of the webpage. As shown in FIG. 7C, the system makes the following changes to AAG 400 (vs. its original state shown in FIG. 7A): … because the query searched in the advertisement includes the term "travel," the "travel" vertex and the vertices linked thereto of user's association graph 410 ("hotel," "car," and "Paris") are added to AAG 400, along with their edge scores, after damping the scores (in this example, by dividing by 100). Alternatively, the full values of the edges are transferred to AAG 400; and … because the search terms derived from the referrer URL include "cell phone" and "ringtone," these vertices and the vertices linked thereto of user's association graph 410 ("Nokia," "music," and "ringtone") are added to the cluster of AAG 400 including the "cell phone" vertex, and the edge scores between and among these terms and the "cell phone" vertex are set to or increased by the corresponding edge score in user's association graph 410, after damping the scores (in this example, by dividing by 10). Alternatively, the full values of the edges are transferred to AAG 400. See at least [0271]-[0273]. Examiner’s note: Given two arbitrary non-coincident events, one event will have a time after the other). The motivation to combine Stirpe, Cofino, and Ismalon is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 18 and 25: Stirpe in view of Cofino and Ismalon teaches the above limitations. Additionally, Ismalon teaches increase a score of an edge between a first node corresponding to a first concept and a second node corresponding to a second concept within the concept map if: the edge already exists between the first concept and the second concept in the concept map; the first concept and the second concept are seed nodes of two different concept map events of the user; and a timestamp of a concept map event of the first concept is after a concept map event of the second concept (For example, assume that FIG. 7B shows an association graph 410 associated with the user (such as a PAG, a session association graph, or a TAG), and that the user enters the search query "travel" in the search field of the interactive advertisement, and selects one of the presented search results. In addition, assume that the user arrived at the webpage including the interactive advertisement by searching the query "cell phone ringtone" and selecting the result comprising the URL of the webpage. As shown in FIG. 7C, the system makes the following changes to AAG 400 (vs. its original state shown in FIG. 7A): … because the query searched in the advertisement includes the term "travel," the "travel" vertex and the vertices linked thereto of user's association graph 410 ("hotel," "car," and "Paris") are added to AAG 400, along with their edge scores, after damping the scores (in this example, by dividing by 100). Alternatively, the full values of the edges are transferred to AAG 400; and … because the search terms derived from the referrer URL include "cell phone" and "ringtone," these vertices and the vertices linked thereto of user's association graph 410 ("Nokia," "music," and "ringtone") are added to the cluster of AAG 400 including the "cell phone" vertex, and the edge scores between and among these terms and the "cell phone" vertex are set to or increased by the corresponding edge score in user's association graph 410, after damping the scores (in this example, by dividing by 10). Alternatively, the full values of the edges are transferred to AAG 400. See at least [0271]-[0273]). 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-4, 8-14, 18-20, 24, and 25: 
Support for claim features can come from not only the specification but also … what is obvious to one or ordinary skill in the art. 
The claims are amended herein and no longer recite the noted features. 
Examiner’s Response: Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.
Examiner is unfamiliar with applicant’s basis for “what is obvious to one of ordinary skill in the art” being used for support under 112(a). Examiner notes MPEP 2163 appears to expressly contradict this assertion, stating: “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. “
The rejections have been reconsidered based on applicant’s identified support and the extensive amendments. Rejections not expressly maintained above are withdrawn. 
Applicant’s Argument Regarding 101 Rejections of claims 1-4, 8-14, 18-20, 24, and 25: 
In Claim 1, a concept graph is modified based on an aggregation process. The concept graph maps concepts together using edge. … Thus, Applicant contends that the inquiry into the abstract of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract. 
The additional elements of the claims recite a specific improvement over prior search engines because the claims use time values identified from web-based cookies to determine an amount of time between online activity. This difference in time is then used to determine context associated with a search request. 
Examiner’s Response: Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Applicant’s argument fails to show that the claims do not fall into an enumerated grouping. Further, Applicant’s argument does not address how the claims set forth a marketing or advertising activity. 
Applicant’s argument regarding the asserted specific improvement is not reflected by the current version of the claims. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 21 December 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-06-15